            Case 3:20-cv-05067-BHS-JRC Document 30 Filed 08/13/20 Page 1 of 7



 1

 2

 3

 4

 5

 6

 7
                                        DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10        CHARLES V. FARNSWORTH,
                                                              CASE NO. 3:20-cv-05067-BHS-JRC
11                               Petitioner,
                                                              ORDER
12               v.

13        JERI BOE,

14                               Respondent.

15

16          The District Court has referred this petition for a writ of habeas corpus to United States

17   Magistrate Judge, J. Richard Creatura. Petitioner seeks relief from a state conviction, thus, the

18   petition is filed pursuant to 28 U.S.C. § 2254.

19          Before the Court are several motions filed by petitioner: (1) motion for evidentiary

20   hearing (Dkt. 18); (2) motion for order instructing respondent to provide free copies of electronic

21   filings (“motion for copies,” Dkt. 19); (3) motion to appoint counsel (Dkt. 20); (4) motion to seal

22   attachment to memorandum (Dkt. 25); and (4) motion to lift stay and a response to petition

23

24


     -1
              Case 3:20-cv-05067-BHS-JRC Document 30 Filed 08/13/20 Page 2 of 7



 1   (“motion to lift stay,” Dkt. 27). Petitioner also filed a status report with respect to the status of

 2   his underlying state court case seeking that the stay be lifted in this case. Dkt. 17.

 3            Having reviewed the motions and the balance of the record, the Court finds that the stay

 4   is lifted and petitioner’s motion to lift stay (Dkt. 27) is granted. The motion for evidentiary

 5   hearing (Dkt. 18) is denied without prejudice as premature. The motion for copies (Dkt. 19) is

 6   denied as petitioner is responsible for his own pleadings. The motion to seal attachment to

 7   memorandum is granted as the documents submitted contain medical records. Lastly, the motion

 8   to appoint counsel (Dkt. 20) is re-noted for September 21, 2020 after the parties have submitted

 9   supplemental briefing and evidence.

10                                               DISCUSSION

11       I.      Request to Lift Stay (Dkt. 17) and motion to lift stay (Dkt. 27)

12   On April 27, 2020, the Court stayed the petition because petitioner was in the process of

13   exhausting certain grounds for relief and respondent did not object to the stay. Dkt. 11. Petitioner

14   filed a status report and a motion to lift stay indicating that the Washington Supreme Court

15   denied petitioner’s motion to modify the commissioner’s ruling on February 12, 2020. Dkt. 17,

16   27, at 1-2, 5. Petitioner attached the ruling denying review to the motion to lift stay. Dkt. 27 at 5-

17   9. Petitioner states that all claims in the petition have been exhausted. Id. Based on the

18   foregoing, the Court lifts the stay of this matter. Respondent shall file an answer to the petition

19   within 45 days of the entry of this Order. On receipt of the answer, the Clerk will note the matter

20   for consideration on the fourth Friday after the answer is filed, petitioner may file and serve a

21   response not later than on the Monday immediately preceding the Friday appointed for

22   consideration of the matter, and respondent may file and serve a reply brief not later than the

23   Friday designated for consideration of the matter.

24


     ORDER - 2
              Case 3:20-cv-05067-BHS-JRC Document 30 Filed 08/13/20 Page 3 of 7



 1      II.       Motion for Evidentiary Hearing (Dkt. 18)

 2             Petitioner requests an evidentiary hearing to develop the facts asserted in the petition.

 3   Dkt. 18. In this order, the Court lifts the stay and directs respondent to file an answer, see infra

 4   section I. As an answer has not been filed, the Court does not find good cause for granting leave

 5   to conduct discovery and has not determined that an evidentiary hearing will be required. See

 6   Rules Governing Section 2254 Cases in the United States District Courts 6(a) and 8(c).

 7   Petitioner’s motion for evidentiary hearing (Dkt. 18) is denied as premature. But petitioner may

 8   renew the motion, if necessary, at a later time, should the issue be ripe for consideration.

 9      III.      Motion for Copies (Dkt. 19)

10             Petitioner moves for a Court order instructing respondent to provide free copies of his

11   electronic filings. Dkt. 19. Petitioner alleges that the prison law librarian refuses to provide

12   petitioner with free copies. Id.

13             First, although the Court granted petitioner’s application to proceed in forma pauperis,

14   (Dkt. 4), it remains petitioner’s responsibility to keep copies of any of his own pleadings and

15   legal documents. See Lewis v. Casey, 518 U.S. 343, 384 (1996) (an inmate’s constitutional right

16   of access to the courts does not impose “an affirmative obligation on the states to finance and

17   support prisoner litigation”). Accordingly, petitioner’s motion for copies (Dkt. 19) is denied.

18             To the extent that petitioner attempts to raise a separate claim alleging that he was

19   deprived of his legal property or denied access to the courts, , petitioner is advised if he seeks to

20   raise claims challenging his conditions of confinement, he must file a separate cause of action

21   pursuant to 42 U.S.C. § 1983. The Clerk’s Office is directed to send petitioner a copy of the

22   appropriate forms for filing a 42 U.S.C. § 1983 civil rights complaint and for service. The

23

24


     ORDER - 3
            Case 3:20-cv-05067-BHS-JRC Document 30 Filed 08/13/20 Page 4 of 7



 1   Clerk’s Office is also directed to send petitioner copies of the Court’s fee schedule and the

 2   copying charge letter.

 3      IV.      Motion to Seal (Dkt. 25)

 4            Petitioner moves for the Court to seal attachments to a memorandum in support of his

 5   motion to appoint counsel. Dkt. 25. Petitioner alleges that the attachments contain private

 6   protected medical records. Id. The Clerk provisionally filed the documents under seal pending a

 7   Court order on their motion to seal. See LCR 5(g)(2)(B).

 8            Local Civil Rule 5(g) allows the court to seal documents and other evidence upon a

 9   showing that a party cannot avoid filing a document under seal and a statute, rule, or prior court

10   order expressly authorizes the party to file the document under seal or a party files a motion or

11   stipulated motion to seal before or at the same time the party files the sealed document. LCR

12   5(g)(1)–(2). However, the Ninth Circuit has a strong presumption of public access to judicial

13   records. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). A

14   party intending to file a document under seal must overcome that strong presumption. Pintos v.

15   Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana, 447 F.3d at 1178).

16   To overcome that presumption when a party seeks to file a document under seal in conjunction

17   with a dispositive motion, the moving party must show a “compelling reason” to support

18   maintaining the secrecy of the document. Kamakana, 447 F.3d at 1180. Courts in the Ninth

19   Circuit have found the sensitive nature of a party’s medical history may present a compelling

20   reason to allow a party to file documents containing sensitive medical information under seal.

21   See O’Doan v. Sanford, 2018 WL 2304040, at *1 (D. Nev. May 21, 2018); Bell v. Perry, 2012

22   WL 3779057, at *4 (D. Nev. Aug. 30, 2012); Hendon v. Baroya, 2012 WL 6087535, at *2 (E.D.

23   Cal. Dec. 6, 2012).

24


     ORDER - 4
             Case 3:20-cv-05067-BHS-JRC Document 30 Filed 08/13/20 Page 5 of 7



 1           Petitioner requests that the Court accept medical documents that he has filed under seal.

 2   Dkt. 25. While petitioner did not file a certification that he met and conferred with respondent;

 3   respondent has not filed any opposition to petitioner’s motion to seal. See Dkt. The Court finds it

 4   is necessary for petitioner to submit sensitive medical information in order to adequately support

 5   his motion to appoint counsel. Because of the sensitive nature of this medical information, the

 6   Court also finds that there is a compelling reason to allow petitioner to file these documents

 7   under seal. Therefore, petitioner’s motion to seal (Dkt. 25) is granted. The Court will consider

 8   petitioner’s sealed documents with the motion to appoint counsel.

 9      V.       Motion to Appoint Counsel (Dkt. 20)

10           Petitioner moves for the appointment of counsel. Dkt. 20. Petitioner alleges that he is

11   unable to afford counsel, petitioner has limited access to legal supplies and the law library,

12   petitioner is untrained in the law, three prisoners who have previously assisted petitioner are no

13   longer available, petitioner suffers from post-traumatic stress syndrome and has difficulty with

14   short-term memory and concentration. Dkt. 20. In the attached declaration, petitioner contends

15   that the legal issues are complex, and a hearing is required. Dkt. 21. Petitioner also filed a

16   memorandum and sealed attachments in support of his motion. Dkt. 23, 24. Non-party James

17   Trudeau filed a declaration stating that petitioner is incapable of continuing in this action without

18   assistance due to mental health problems and that Mr. Trudeau has previously assisted petitioner

19   in drafting his pleadings. Dkt. 21.

20           There is no constitutional right to appointment of counsel in habeas petitions because

21   they are civil, not criminal, in nature. See Terrovona v. Kincheloe, 912 F.3d 1176, 1181 (9th Cir.

22   1990). And although the Court must appoint counsel if an evidentiary hearing is warranted, Rule

23

24


     ORDER - 5
            Case 3:20-cv-05067-BHS-JRC Document 30 Filed 08/13/20 Page 6 of 7



 1   8(c) of the Rules Governing Section 2254 Cases, petitioner has not established good cause for

 2   such a hearing in this case.

 3          The Court may request an attorney to represent indigent civil litigants under 28 U.S.C. §

 4   1915(e)(1) but should do so only under “exceptional circumstances.” Agyeman v. Corrections

 5   Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). “A finding of exceptional circumstances

 6   requires an evaluation of both the likelihood of success on the merits and the ability of the

 7   plaintiff to articulate his claims pro se in light of the complexity of the legal issues involved.”

 8   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). These factors must be viewed

 9   together before reaching a decision on a request for counsel under § 1915(e)(1). Id. Here, it is

10   difficult to determine the likelihood of success on the merits without an answer and the state

11   court record. See Dkt. 5. And while petitioner has submitted medical records and declarations

12   relating to a prior mental health assessment, these documents to not establish that he is currently

13   suffering from a mental illness which prevents him from understanding and responding to the

14   Court’s orders at this time. See Dkt. 23, 24.

15          Before the Court is able to make a determination on petitioner’s motion to appoint

16   counsel (Dkt. 20), the Court that finds supplemental briefing is necessary to obtain additional

17   information and evidentiary support for petitioner’s contentions that his mental health issues

18   limit his ability to litigate this matter. See Warren v. C.I.R., 282 F.3d 1119, 1120 (9th Cir. 2002)

19   (The Ninth Circuit and Supreme Court precedent allow the Court to sua sponte order

20   supplemental briefing.).

21          Accordingly, the Court orders the following:

22          (1) Petitioner is directed to file, on or before September 11, 2020, a supplement to his

23          motion to appoint counsel. Petitioner should address his allegations that he is currently

24


     ORDER - 6
            Case 3:20-cv-05067-BHS-JRC Document 30 Filed 08/13/20 Page 7 of 7



 1          suffering from mental health issues which impact his ability to litigate this matter and

 2          explain how he has been able to file numerous pleadings before the Court. In this filing,

 3          petitioner must include all evidence, facts, and medical records supporting his claim that

 4          (1) he currently is suffering from a mental illness and (2) the mental illness prevents or

 5          prevented him from being able to understand and respond to Court orders. The

 6          additional information may include declarations signed under penalty of perjury in

 7          addition to recent institutional medical and psychiatric records.

 8      •   Respondent shall file a supplemental response to the motion to appoint counsel on or

 9          before September 21, 2020. The response shall include the results of respondent’s

10          independent investigation into petitioner’s competence, including relevant medical

11          records, as well as legal argument.

12      •   Petitioner may file a reply to the motion to appoint counsel on or before September 25,

13          2020.

14          The Clerk of Court is directed to re-note the motion to appoint counsel (Dkt. 20) for

15   September 25, 2020

16          Dated this 13th day of August, 2020.

17

18

19
                                                           A
                                                           J. Richard Creatura
20
                                                           United States Magistrate Judge
21

22

23

24


     ORDER - 7
